OPINION — AG — IT IS LAWFUL FOR THE ASSIGNEE OF A CERTIFICATE OF AWARD SUCH AS IT REFERRED TO IN YOUR LETTER TO " ATTACH ONE OR MORE OF SAID ASSIGNED CERTIFICATES TO A DULY AUTHENTICATED CLAIM, AS PROOF OF HIS RIGHT TO BE REIMBURSED FOR MONEY (FUNDS) ADVANCED TO THE WINNER OF SUCH AWARD, AND CLAIMANT IN SUCH INSTANCE. " IN OTHER WORDS, THE AG IS OF THE OPINION THAT THE BANK OR PERSON ADVANCING THE AMOUNTS OF AWARDS TO THE RECIPIENTS THEREOF, AND RECEIVING ASSIGNMENT OF SUCH CERTIFICATES, THEY MAY BE LEGALLY PAID,  FROM FUNDS AVAILABLE FOR SUCH PURPOSE, THE AMOUNTS SO PAID TO THE RECIPIENTS OF SUCH AWARDS. (FREE FAIR AWARDS, TROPHY, REIMBURSEMENT OF SUCH) CITE: 2 O.S.H. 104(A), 2 O.S.H. 104(D), 2 O.S.H. 104(E), 2 O.S.H. 104(G) (J. H. JOHNSON)